Case 19-11752-BFK         Doc 21    Filed 07/29/19 Entered 07/29/19 17:49:10              Desc Main
                                    Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                                                 *
                                                       *
BONIVENTO, Lennya, and                                 *       Case No. 19-11752-BFK
ELTON, Travis M.,                                      *       Chapter 7
                                                       *
         Debtors.                                      *

                       TRUSTEE’S OBJECTIONS TO EXEMPTIONS

         Donald F. King, the Chapter 7 trustee in the above captioned case (“Trustee”), by

counsel, files these objections to exemptions claimed by Lenny Bonivento and Travis Elton

(“Debtors”), and, in support thereof, states as follows:

            1.      The Debtors filed a voluntary petition under Chapter 7 on May 27, 2019.

            2.      The Trustee is the duly qualified and acting Chapter 7 trustee for this estate.

            3.      The meeting of creditors under 11 U.S.C. § 341 was concluded on June 27,

2019.

              Objection to Exemption Under Va. Code Ann. §§ 55-20.2 and 55-37

            4.      According to the Debtors’ Schedule C filed with this Court and the

Homestead Deed filed by the Debtors in the Arlington land records, the Debtors claim a tenancy-

by-the-entireties (“T-by-E”) exemption pursuant to Va. Code Ann. §§ 55-20.2 and 55-37 in a

condominium located at 1802-D 9th Street, Arlington, VA (the “Property”).

            5.      According to the deeds provided to the Trustee, it appears that Travis Elton

owned the Property in his individual name and conveyed the Property to himself and his co-


DONALD F. KING (VSB No. 23125)
Counsel for Chapter 7 Trustee
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Phone: 703-218-2116
Fax:     703-218-2160
Email: donking@ofplaw.com
Case 19-11752-BFK          Doc 21    Filed 07/29/19 Entered 07/29/19 17:49:10           Desc Main
                                     Document     Page 2 of 2




debtor spouse, Lennya Bonivento, on the eve of the bankruptcy filing in order to create a T-by-E

exemption. The Trustee believes the transfer of the Property is avoidable under 11 U.S.C § 548.

             6.       Accordingly, the Trustee objects to the Debtors’ claim of exemption under Va.

Code Ann. §§ 55-20.2 and 55-37 as to the Property.

                      WHEREFORE, Donald F. King, Trustee, by counsel, requests that this Court

disallow the attempted T-by-E exemption claimed by the Debtors in the Property and provide

such further relief as this Court deems just and proper.

                                                       Respectfully Submitted,

                                                       DONALD F. KING, TRUSTEE
                                                       By Counsel


By:           /s/ Donald F. King
        Donald F. King (VSB No. 23125)
        Counsel for Chapter 7 Trustee
        ODIN FELDMAN & PITTLEMAN PC
        1775 Wiehle Avenue, Suite 400
        Reston, Virginia 20190
        Phone: 703-218-2116
        Fax:    703-218-2160
        Email: donking@ofplaw.com

 #4354204v1 31070/00001




                                                  2
